Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment of 2 April 2021 has been entered in full. Claim 1 has been amended. New claim 26 have been added. Claims 1-5 and 21-26 drawn to a method of treating circadian rhythm sleep disorder in a human subject, are currently pending.
3.    		Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 8 February 2018.
4.   		 Claims 1-2 and 21-26, drawn to a method of treating a circadian rhythm sleep disorder by injecting botulinum, are being considered for examination in the instant application.

	Rejoinder of species:
5.		Based upon Applicant’s response dated 2/8/2018, “sleep disorder” (species (p) was elected as the CNS disorder species (also refer to restriction requirement dated 8/9/2017, page 3). Currently amended claim 1 reciting “circadian rhythm” reads on the non-elected species (o) “circadian rhythm disorder”. Upon further consideration of the present amendment and of overlapping subject matter with sleep disorder, “circadian rhythm disorder” is rejoined, and will be examined with “sleep disorder” in the instant application. Please note that the remaining species requirement (as set forth in the Office Action dated 8/9/2017) will be maintained.

Rejections Withdrawn 
6.		Upon consideration of amendment of claim 1 reciting “circadian rhythm”, the rejections under pre-AIA  35 U.S.C. § 103 are withdrawn.


Rejection maintained
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.		Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for reasons of record in the Office Action dated 10/2/2020.
11.		The term "abnormally high" in claims 24 and 25 is a relative term which renders the claim indefinite. The term "abnormally high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not clearly convey the meaning in context with the present claims. Appropriate clarification is required.
For current examination and consideration of prior art, any increased neurotransmitter level associated with circadian rhythm sleep disorder, will be construed as an “abnormally high” level. 
	Applicant’s remarks:
12.		Arguing that claim 1 is now amended to limit to a human subject, Applicant asserts that a skilled person in the art would appreciate the presence of a normal range in humans and that any level above that range would be considered to be abnormally high. Applicant therefore, contends that the claim is not indefinite and requests withdrawal of the rejection.


New Rejections – necessitated by current amendment
Claim Rejections - 35 USC § 103
14.   		 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
15.    		Claims 1-2 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hefti et al (Biol Psychiat 73: 161-168, 2013) and Veen et al (Biol Psychiat 67: 1091-1096, 2010), in view of Krause-Utz et al (Curr Psychiat Rep 16: 1-13, 2014), and in further view of Blumenfeld US Patent number 8,734,810, filed 10/12/2004 (listed in IDS), and Borodic GE (US Patent no. 8,926,991, filed 6/7/2006), as evidenced by Human Nose-Wikipedia downloaded from https://en.wikipedia.org/wiki/Human_nose, pages 1-22, dated 7/24/2021. 
16.   		The claims are directed to a method of treating a circadian rhythm sleep disorder in a human subject with an abnormality of at least one brain neurotransmitter in a brain region in the upper brainstem or medial hemisphere, comprising identifying a subject having sleep disorder; identifying said region with an abnormal level using a brain scan, a spectral MRI scan, and 
17.		Hefti et al teach that sleep deprivation results in global increase of metabotropic glutamate receptor of subtype 5 (mGluR5) (i.e. increased glutamate activity) in specific regions of the brain (medial temporal lobe, striatum, amygdala, anterior cingulate cortex, etc.) (known to be in the medial hemisphere), as compared with sleep control (abstract). The reference uses human subjects under sleep control and sleep deprivation conditions (which would inherently involve identifying a subject with a sleep disorder), wherein the subjects included those with diurnal preference (implying circadian rhythm sleep disorder) (Table 1). The reference teaches identifying regions of the brain with increased mGluR5 distribution using the MRI and PET image acquisition (or brain scan) of individual brains from sleep control and sleep deprived men (Materials and Methods; Results: para 1; Figure 1; Discussion, para 1, 2). The reference concludes that glutamate receptors (glutamate neurotransmission (or activity)) are involved in CNS pathologies and sleep deprivation (sleep disorder), and further asserts that “multimodal imaging studies combining PET and magnetic resonance spectroscopy are warranted to … measure … glutamate levels in the brain” (page 161, col 2, para 1; conclusion). 
18.		Veen et al teach the presence of sleep onset insomnia as a symptom of diurnal rhythm deviations in circadian rhythm sleep disorder (page 1091, Background and Conclusions). The reference teaches that identification of sleep onset insomnia as a circadian rhythm pattern in subjects was conducted by standard measures (page 1092, Subjective Sleep, Objective Sleep estimates and activity rhythm; Table 1).

20.		Krause-Utz et al teach neuroimaging in a mental disorder. The reference teaches the use of structural MRI and magnetic resonance spectroscopy for measuring concentrations of neurotransmitters like glutamate in specific regions of the brain (Introduction, para spanning pages 1 and 2). The reference also teaches presence of glutamate in the anterior cingulate cortex (medial hemisphere region) (page 6, col 2, para 1).
21.		Hefti et al, Veen et al or Krause-Utz et al do not teach injecting botulinum toxin for blocking glutamate neurotransmission
22.		Blumenfeld teaches administration of botulinum toxin for treating neurological or CNS disorders that include symptoms of sleep abnormalities (col 1, Background: para 1, 2; col 2, lines 42, 43). Example 8 demonstrates that botulinum toxin type A treatment to a woman having limb pain resulted in a comfortable sleep pattern. The reference teaches that therapeutic amounts of subcutaneous or subdermal botulinum administration alleviate the symptoms of the neurological disorder by reducing secretions of a neurotransmitter (col 20, lines 1-3, 12-15). The reference also teaches that botulinum toxin inhibits the release of glutamate in neuronal and cortical synaptosomal cell culture (col 12, lines 42-44; col 18, lines 29-31).
23.		Hefti et al, Veen et al, Krause-Utz et al or Blumenfeld do not explicitly teach that botulinum inhibits abnormally high levels of glutamate. Even though Hefti et al suggest measuring glutamate levels, the reference does not teach abnormal (or abnormally high) levels of the transmitter in brain regions.
24.		Borodic teaches treating CNS and circadian rhythm sleep disorders comprising identifying a subject with sleep disorder like sleep onset insomnia, administering an effective instant claim 26), hence injection to nasal sinus would inherently encompass the nasal mucosa, absent evidence to contrary. The reference also teaches that botulinum results in decreased glutamate receptor activity as compared to the untreated mouse (Figure 1), indicating that botulinum administration results in inhibiting both – neurotransmitter and its receptor activity. It is noted that the limitation reciting, “causing the botulinum toxin to diffuse….. and block neurotransmission of the at least one neurotransmitter” (claim 1), recites a result of the method and is an intended outcome, but not a step that is to be performed by the artisan. Upon performing the step of administering botulinum toxin to the extra cranial region of the head regions like sinus as recited and taught in the Borodic reference, one would have necessarily diffused the toxin to said regions that in turn would have resulted in blocking transmission of the neurotransmitter. As stated above, it is reiterated that the reference teaches that botulinum inhibits the release of brain neurotransmitters including glutamate.

26.    		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

27.		Claims 1-2 and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hefti et al (2013)/Veen et al (2010) and Krause-Utz et al (2014), in view of Blumenfeld (2004) and Borodic GE (2006), and in further view of Wang et al (J Microelectromech Syst 21: 1-24, 2012). 
28.		Claim 21 recites further comprising implanting a device for enhanced penetration of botulinum toxin to the brain. The claims also recite that the device is a hollow pin (claim 22), which is composed of ceramic, titanium or plastic (claim 23).

30.		Hefti et al, Veen et al, Krause-Utz et al, Blumenfeld or Borodic do not teach implanting a device.
31. 		Wang et al teach transcranial drug dispensing and delivery for neurobiological studies using a device comprising a cannula inserted (implanted) into the brain tissue (i.e. penetration) (abstract; Microfluidic design, para 1, 2). Even though the reference does not teach a hollow pin, the cannula is for drug delivery, therefore would inherently be an open canal or hollow (based upon the specification in para 0140). The reference teaches that the cannula is a glass (non-crystalline ceramic) capillary tubing (page 4, Device Fabrication) inserted (implanted) into the mouse brain tissue for testing drug delivery (page 5, para 4). The reference concludes that use of such device would be beneficial for “addressing the spatial and temporal requirements for neurobiological drug delivery”, therefore provide a general utility “functionalities important to transcranial” drug administration (conclusion). It is noted that the instant specification does not provide a precise definition of a pin, other than just one with an “open canal” (para 0140). The cannula of the reference seemingly having an open canal as described above is equivalent to a pin, absent any evidence to the contrary.
32.   		 It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for treating a subject with circadian rhythm sleep disorder comprising administering botulinum toxin that inhibits glutamate neurotransmitter levels and improves sleep disorder symptoms, in view of the teachings of Hefti et al, Veen et al, Krause-Utz et al, Blumenfeld and Borodic, by implanting a device for penetration or delivery of drugs into the brain in view of the teachings of Wang et al. The person of ordinary skill in the art would have been motivated to implant such device (cannula or pin) into the brain, as the 
33.    		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

34.    		Claims 1-2 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naismith et al (BMC Psych 14: 1-7, 2014) in view of Borodic GE (2006).
35.		Naismith et al teach a relationship between circadian sleep disturbance and neuronal glial dysfunction, wherein higher levels of glutamate are detected at later sleep midpoints in the anterior cingulate cortex (ACC) region by proton magnetic resonance spectroscopy (MRS). The reference teaches identification (clinical assessment) of human subjects with circadian rhythm sleep disorder followed by MRS of different neurometabolites including glutamate in the ACC region (Methods, page 2-3) (instant claims 1(a)(b), 2). The reference also teaches that glutamate is a neurotransmitter that appears to “phase shift circadian rhythms” (page 5, col 1, para 2). The reference concludes that delayed circadian phase is associated with altered glutamatergic system. (Abstract; Figure 1). Naismith et al teach that higher levels of Glx (surrogate marker of the glutamatergic system) in ACC is related to delayed circadian phase or delayed sleep phase (Discussion, para 1). Naismith et al also teach that Glx in the ACC region is associated with “more nocturnal awakenings and poorer sleep efficiency” (Conclusions, para 1). 
36.		Naismith et al do not teach injecting botulinum toxin.

38.   		 It would therefore, have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method for identifying a human subject with circadian rhythm sleep disorder, and identifying a brain region with abnormal neurotransmitter (glutamate) activity by brain scan in such subjects as taught by Naismith et al, by administering botulinum toxin that inhibits glutamate levels and improves sleep disorder symptoms in view of the teachings of Borodic. The person of ordinary skill in the art would have been motivated to make that modification as glutamate is a neurotransmitter implicated in shifting circadian rhythms and sleep wake cycles, and the detection of high levels of glutamate in the ACC region of the brain by magnetic resonance spectroscopy provides a link between the glutamatergic system and abnormal sleep-wake cycle, resulting in better clinical management (Naismith et al, Conclusions). The person of ordinary skill would also have expected reasonable success because botulinum toxin was being investigated for a vast variety of CNS associated conditions at the time the invention was made.
39.    		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.

40.		Claims 1-2 and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naismith et al (2014) in view of Borodic GE (2006), and in further view of Wang et al (2012). 
41.		The teachings of Naismith et al and Borodic are set forth above.
42.		Naismith et al or Borodic do not teach implanting a device.
43. 		The teachings of Wang et al are set forth above.

45.    		Thus, the claimed invention as a whole was prima facie obvious over the teachings of the prior art.
Applicant’s remarks:
46.		Applicant asserts a surprising discovery, wherein extra cranial injections of botulinum toxin at specific locations, utilize “venous drainage” to transport the toxin, such that the toxin crosses the blood brain barrier (BBB) and "directly diffuses into the neurocranium”. Applicant adds that an “abnormal neurotransmitter level in a patient with a sleep disorder can be identified in “the upper brainstem or medial hemispheres” using a brain scan..”. Applicant alleges that the cited references do not teach or suggest "such an approach to treating sleep disorder". 
47.		Applicant argues that Hefti does not teach abnormal glutamate levels, a "correlation between ... glutamate receptor and levels of glutamate", a correlation between a person "with a sleep disorder and abnormal glutamate levels", or brain regions with the abnormal levels. 
48.		Applicant argues that Terbeck et al (listed in IDS) teach that there is no information that “high receptor density might lead to or be the consequence of increased or reduced neurotransmitter action" (para spanning pages 5 and 6 of Remarks). Applicant also argues that Fig 1 of the instant application shows that the effect of botulinum toxin is related to the "therapeutic mechanism of action and not the pathology of a circadian rhythm sleep disorder". Applicant alleges that Fig 1 does not discount Terbeck teachings.
49.		Applicant argues that Blumenfeld 1 and 2 does not teach or suggest identifying a patient with circadian rhythm sleep disorder, and then treating by administering botulinum to "specific anatomical structures of the head, rather than anywhere in the vicinity of the trigeminal nerve". Applicant asserts that the reliance on Blumenfeld is not proper, as the doctrine of alleged inherency for showing administration into the nasal cavity and pharynx is not met by Examiner. Applicant also argues that the Blumenfeld references do not suggest treating a patient with sleep disorder and having abnormal neurotransmitter activity.
50.		Applicant argues that altered glutamate levels in personality disorders as taught by Krause-Utz, “is not predictive of glutamate levels for circadian sleep disorders”, hence will not provide a reasonable prediction of success for treating subjects as instantly claimed. 
51.		Applicant argues that Borodic does not remedy the noted deficiencies. Applicant concludes that a skilled person would not "arrive at the specifically targeted methods of the present claims". Applicant alleges that the obviousness would "improperly rely on Applicant's 
	Response to Applicant’s remarks
52.		Applicant's arguments are fully considered and are found to be persuasive. The previously presented combination of references for rendering obviousness is now withdrawn, and new rejections necessitated by current amendment are set forth. Since the references (except Blumenfeld US Patent 8,609,112) cited in the previous rejection are also applied in the present Office Action, Applicant’s remarks relevant to the cited art will be addressed below. Please note that Blumenfeld ‘112 was withdrawn, upon consideration of amendment of claim 1 reciting “circadian rhythm sleep disorder”.
53		Applicant’s argument about Hefti not teaching the recited brain regions (upper brainstem or medial hemispheres), is responded in the rejection above. As stated in the previous Office Action, the medial hemisphere includes the medial temporal lobe, cingulate cortex, amygdala, etc - areas showing increased glutamate neurotransmission activity in the Hefti reference. Hefti also teaches the inclusion of subjects with diurnal preference, a known circadian rhythm sleep abnormality. While actively measuring glutamate receptor in the brain in sleep disorder subjects, Hefti clearly alludes to a potential role of glutamate in such patients. Hefti asserts the need for imaging studies to simultaneously measure glutamate levels in the brain, indicating the significance of brain neurotransmitter levels in sleep pathology. Applicant’s argument that Hefti only teaches sleep deprivation in healthy subjects is considered. However, the demographic characteristics of the subject participants in Hefti reference do exhibit sleep abnormalities like 
54.		Applicant’s comments about Terbeck et al teaching that there is no information that  "high receptor density might lead to or be the consequence of increased or reduced neurotransmitter action", is considered. As stated above, it is repeated that botulinum administration results in decreased glutamate receptor activity as compared to the untreated mouse (Borodic, Figure 1). Since botulinum administration in nasal sinuses also decrease glutamate levels in brain portions and reduce a symptom of insomnia or sleep disorder (Borodic), and decrease glutamate secretion along with alleviating sleep abnormality (Blumenfeld 2), it is implicative that botulinum administration results in inhibiting both – neurotransmitter and its receptor activity in the same brain region (e.g. anterior cingulate cortex (Klause-Utz), a medial hemisphere region (Hefti)). Based upon the combined information present in the cited art, a person of ordinary skill would understand that at least in sleep disorder conditions, both glutamate and mGluR5 are present in elevated levels in the brain. Hence, even though the reference do not teach that "high receptor density might lead to or be the consequence of increased or reduced neurotransmitter action", or vice versa, the cited art certainly informs the presence of increased brain levels of the neurotransmitter as well as its receptor during symptoms of circadian rhythm sleep disorder. Applicant’s point about Terbeck is therefore, not found to be persuasive.
55.		Applicant’s allegation that Fig 1 of the instant application shows the effect of botulinum toxin related to the "therapeutic mechanism of action and not the pathology of a circadian rhythm sleep disorder" and asserting that this does not discount Terbeck teachings, is considered, but not found to be persuasive. Agreed, that the figure is not related to circadian rhythm sleep disorder. However, the administration of botulinum as taught in the references indicates that (I) botulinum inhibits both – neurotransmitter and its receptor activity; (ii) 
56.		Applicant’s arguments about Blumenfeld teachings are considered. Upon consideration of current claim amendment introducing “circadian rhythm” sleep disorder, the Blumenfeld patent 8609112 is now withdrawn. Applicant’s argument about inherency is not pertinent, as this was associated with the ‘112 Blumenfeld patent. Blumenfeld patent 8734810 is maintained in the present rejection for its teaching of administration of therapeutically effective amounts of botulinum injection to decrease a neurotransmitter like glutamate in brain areas and reduce a symptom of insomnia. 
57.		Applicant’s argument that altered glutamate levels in personality disorders as taught by Krause-Utz, “is not predictive of glutamate levels for circadian sleep disorders”, hence will not provide a reasonable prediction of success for treating subjects as instantly claimed, is considered. The reference was only used to show that MRI is also used for measuring glutamate levels in brain regions like the anterior cingulate cortex (ACC), and not for circadian sleep disorder, hence Applicant’s remarks are not found to be persuasive. The presence of high levels of glutamate in the ACC region in circadian rhythm sleep disturbance was corroborated by the teachings of the newly added Naismith et al art. Applicant seems to be attacking each reference independently, when the rejections are based upon combined teachings. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
58.		Applicant’s asserting the surprising finding about direct diffusion of botulinum toxin into the neurocranium through venous drainage is acknowledged, however, is not found to be In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
59.		Applicants may argue that the examiner's conclusion of obviousness “improperly” relies on “Applicant’s own disclosures”, i.e. by improper hindsight reasoning. However, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). **>See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.<

Double Patenting
Non-Statutory
60.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
61.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
62.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


63.		Claims 1, 24 and 26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5 of US Patent 10,441,641 in view of Borodic, Veen et al and Naismith et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are directed to treating a subject having a sleep disorder (sleep onset insomnia) comprising administering botulinum toxin by injection to said subjects, wherein the administration is to head or scalp regions. 

(i) Claims of the instant application recite identifying a region of the brain with abnormal neurotransmitter level using a brain scan, while the ‘641 patent claims do not recite such limitation. However, this would be obvious in view of Naismith et al and Borodic for reasons stated above. 
(ii) Instant claim 1 recites circadian rhythm sleep disorder, while ‘641 patent claims do not recite “circadian rhythm”. However, “sleep onset insomnia”, as recited in claim 1 is a characteristic of circadian rhythm sleep disorder as taught by Veen et al. Additionally, the ‘641 patent teaches that sleep disorders include circadian rhythm sleep disorders (para spanning cols 12, 13).
The ‘641 claims therefore, render obvious the instant method claims.
64.		Therefore, the instant claims are not patentably distinct over the issued claims in US patent 10,441,641.


65.		Claims 1, and 24-26 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6, 10, 17 of US Patent 8,926,991 in view of Naismith et al. and Veen et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are directed to treating a subject having a sleep disorder (like sleep onset insomnia) comprising administering botulinum toxin by injection to said subjects, wherein the administration is to head (scalp) regions. 
The only differences are as follows:
(i) Claims of the instant application recite identifying a region of the brain with abnormal neurotransmitter level using a brain scan, while the ‘991 patent claims do not recite such limitation. However, this would be obvious in view of Naismith et al for reasons stated above.
(ii) Instant claim 1 recites that the administration is to the head region like sinus, nasal mucosa etc., while the ‘991 claims do not recite a specific injection site. However, this would be inherent 
(iii) ‘991 patent claims recite treating sleep onset or sleep maintenance insomnia, while instant claims recite circadian rhythm sleep disorder. However, the instant specification teaches sleep disorders include sleep onset insomnia or difficulties in initiating sleep, a pathology of circadian rhythm sleep disorder (page 24, para 0067)(also see ‘991 patent, col 12, lines 59-60). As stated above, sleep onset insomnia as being a pathology of circadian rhythm sleep disorder is also obvious from the Naismith et al and Veen et al teachings. 
The ‘991 patent claims therefore, render obvious the instant method claims.

66.		Therefore, the instant claims are not patentably distinct over the issued claims in US patent 8,926,991.
Applicant’s remarks:
67.    		With respect to the above rejections on the ground of nonstatutory obviousness-type double patenting, Applicant states that this will be addressed once the present application is otherwise allowable.
68.    		The rejections have not been overcome by persuasive argument, amendment or the filing of approved terminal disclaimers. Thus, the rejections are maintained. 
	NOTE: Upon consideration of abandonment of applications 14/753917 and 14/555870, previously made double patenting rejections over said applications are now withdrawn. 

Conclusion

69.	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
71.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
72.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
73.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	74.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/A. D./
Examiner, Art Unit 1649
23 July 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699